Citation Nr: 0922981	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-10 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a dental disorder, 
claimed as impacted teeth 17 and 32, postoperative, for 
compensation purposes.  

3.  Entitlement to service connection for radiation exposure.

4.  Entitlement to an initial compensable rating for allergic 
rhinitis.

5.  Entitlement to an initial compensable rating for a 
surgical scar of the abdomen.

6.  Entitlement to an initial compensable rating for lipomas 
of the abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota dated in September 2005 and December 2005.  

The Veteran filed a claim for entitlement to service 
connection for a dental disorder for compensation purposes 
and the RO adjudicated the claim with regard to compensation 
purposes.  However, the Veteran's representative indicated in 
a September 2006 statement (submitted in lieu of VA Form 646) 
that the Veteran's dental disorder should at least be 
service-connected for treatment purposes.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has specifically held 
that a claim for service connection for a dental disorder is 
also a claim for VA outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).  As the claim has been 
developed only for compensation purposes the Board can only 
take jurisdiction of that aspect of the claim.  Therefore, 
the Board refers the treatment aspect of the dental claim to 
the RO for appropriate development and adjudication.  

Additionally, after the veteran's case was certified to the 
Board the veteran submitted several statements, a radiation 
risk activity information sheet, certificates of training 
from his military service, and information on aircraft danger 
areas some of which was duplicative of evidence already 
contained in the claims file.  In a May 2009 informal hearing 
presentation the veteran's representative indicated that the 
veteran waived the right to have the evidence reviewed by the 
agency of original jurisdiction (AOJ).  Consequently, the 
veteran is not prejudiced by the Board's adjudication of the 
issues on appeal.


FINDINGS OF FACT

1.  The Veteran does not have hypertension attributable to 
his period of military service.

2.  Treatable carious teeth, replaceable missing teeth, and 
periodontal disease are not disorders for which service 
connection can be granted for compensation purposes.

3.  Claimed exposure to ionizing radiation is not a 
disability for which service connection may be granted.

4.  The evidence does not show that the Veteran's allergic 
rhinitis has been manifested by greater than 50 percent 
obstruction of the nasal passage on both sides, complete 
obstruction of the nasal passage on one side, or polyps.

5.  The Veteran's surgical scar of the abdomen does not limit 
motion or result in loss of function; the scar is not tender 
and does not adhere to underlying tissue; the scar is 
superficial and there is no evidence of underlying soft 
tissue damage.   

6.  One of the Veteran's lipomas of the abdomen was shown to 
be painful on examination.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for service-connected compensation for a 
dental disability are not met.  38 U.S.C.A. §§ 1131, 1712, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2008).

3.  A disability attributable to ionizing radiation was not 
incurred in or aggravated by active military service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2008).

4.  The criteria for a compensable disability rating for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 
4.97, Diagnostic Code 6522 (2008). 

5.  The criteria for a compensable rating for a surgical scar 
of the abdomen have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.10, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).

6.  The criteria for a 10 percent rating for a lipoma of the 
abdomen under Diagnostic Code 7804 are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7; 
4.118, Diagnostic Codes 7804, 7819 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Prior to the rating decision from which the instant appeal 
arose, the RO issued notice letters in April 2005 and October 
2005 which advised the Veteran of the evidence and 
information needed to substantiate his claims on appeal.  
These letters further advised the Veteran of which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The Veteran was also asked to provide any evidence in his 
possession that he believes might support his claims.

Additional correspondence dated in March 2006 as to both the 
disability rating and effective date elements of his claims 
was also provided to the Veteran.  That letter advised the 
Veteran as to the basis for assigning both disability ratings 
and effective dates, and explained the type of evidence 
necessary to substantiate claims for a higher evaluation 
and/or an earlier effective date.  Thus, the Board finds that 
the content of the notice provided in the April 2005, October 
2005, and March 2006 letters satisfies each of the elements 
specified by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini and Dingess.

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here with 
regard to the increased rating claims on appeal, service 
connection has been granted and the initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, as they have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the Veteran's 
service treatment records (STRs) and private medical records.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded VA examinations for all of his 
claims except his dental disorder claim.  However, as will be 
discussed in greater detail below, the underlying facts of 
this issue are not in dispute; resolution of the Veteran's 
appeal is dependent on interpretation of the law and 
regulations pertaining to service connection for a dental 
disability for compensation purposes.  Therefore, VA has no 
further duty to notify the Veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence or a medical examination, as no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

The Board notes that the Veteran's representative has argued 
that the VA examination conducted with regard to the issue of 
hypertension was inadequate because the examiner was a nurse 
practitioner and a medical doctor did not sign off on the 
examination report in contravention of M21-1MR, Part III, 
Subpart IV, Chapter 3, Section D 18(a).  However, that 
section also provides that examination reports transmitted by 
Compensation and Pension Record Interchange (CAPRI) (VA 
medical center examinations) or EXAMTRAK (contract 
examinations) without signatures are acceptable since signed 
copies are maintained by the Veterans Health Administration 
(VHA) or contract examining facility.  Consequently, the 
examination in this case is acceptable. 

The Board also notes that the VA examiner found no evidence 
of a current diagnosis of hypertension; thus, the examiner 
did not discuss the possibility of whether such disability is 
related to service.  As will be discussed below, however, a 
private physician has submitted a statement indicating that 
the condition has been present and that he has treated the 
Veteran for hypertension.  Therefore, the Board has 
considered whether another opinion or examination is 
necessary to clarify the etiology of the disorder.

As will be discussed in greater detail below there is no 
competent evidence of hypertension during service or within a 
year of the veteran's separation from service, and no 
competent evidence linking any current hypertension to 
service.  There is also no lay evidence of any continuity of 
symptomatology between military service and his current 
diagnoses, and, in fact, the Board does not believe that 
hypertension is the type of disability that lends itself to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007)(explaining in footnote 4 that lay evidence 
is competent to identify a simple condition such as a broken 
leg but not more complex issues such as identifying a form of 
cancer).

The Board recognizes that the Veteran has cited to several 
elevated blood pressure readings in service in support of his 
claim.  However, the VA examiner did consider those in-
service findings, and concluded that none of them satisfied 
the guidelines for establishing a diagnosis of hypertension, 
and the Veteran is not shown to be competent to interpret 
blood pressure readings so as to diagnosis hypertension as a 
disability.  Furthermore, the Board also recognizes that 
medical treatise evidence can, in some circumstances, 
constitute competent medical evidence. See 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
treatise evidence which has been submitted by the Veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding his particular case so as 
to constitute competent evidence establishing the onset of 
hypertension in service.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain chronic 
diseases including hypertension, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Hypertension

The Veteran contends that service connection is warranted for 
hypertension.  He indicated that he had elevated blood 
pressure readings on several occasions in service and that he 
currently receives treatment for high blood pressure.  

The Veteran's STRs do not reveal any complaints, findings or 
treatment related to hypertension.  The Veteran's blood 
pressure was recorded as 152/76 on his November 1981 
enlistment examination.  In May 1983 the Veteran's blood 
pressure was recorded as 140/74.  The Veteran underwent oral 
surgery to remove impacted teeth in November 1983.  His pre-
operative blood pressure was recorded as 150/60 and his post-
operative blood pressure was recorded as 160/60.  In June 
1984 his blood pressure was recorded as 140/72.  At all other 
times the Veteran's systolic pressure was below 140 and his 
diastolic pressure was below 90.  

Private treatment reports from Grand Itasca Clinic and 
Hospital and J. Carlisle, M.D., dated from June 1993 to 
December 2005 and private records from Otolaryngology and 
Head and Neck Surgery dated from January 1988 to October 1990 
do not reveal any complaints, findings or treatment for 
hypertension.  

Dr. Carlisle submitted a letter dated in July 2005 in which 
he indicated that he had treated the Veteran for hypertension 
through a regimen of diet and exercise for the last several 
years.  He noted that hypertension was not specifically 
within the Veteran's medical profile but that the condition 
had been observed and would continue to be treated with diet 
and exercise.  He concluded that his office would monitor the 
Veteran's hypertension closely as it is a condition which 
often precedes heart abnormalities and can lead to other 
stress related maladies.  

The Veteran was afforded a VA examination in August 2005.  He 
reported that he had high blood pressure while in the 
military.  He indicated that he was not taking any medication 
because his blood pressure was up and down.  He said he had 
been treated with medication in the past but did not remember 
the name of the medication.  The examiner reviewed the 
Veteran's claims file and indicated that she was unable to 
find a diagnosis of hypertension.  She reviewed the Veteran's 
blood pressure readings contained in the STRs and the medical 
evidence of record and indicated that none of the readings 
were suggestive of the [American] Heart Association 
guidelines which are 140/90 on three different days.  She 
also indicated there was no evidence that the Veteran was 
being treated for hypertension with medication.  The examiner 
took the Veteran's blood pressure three times and indicated 
that the results were as follows:  117/65, 113/81, and 
116/78.  The examiner concluded that there was no evidence 
for a diagnosis of hypertension either in the military or in 
the medical records submitted.  

The Veteran submitted information from the American Heart 
Association which denotes that Stage One hypertension is 
indicated when systolic pressures are 140-159 or diastolic 
pressures are 90-99.  The Veteran also submitted information 
from the Merck Manual of Diagnosis and Therapy which was 
duplicative of the information from the American Heart 
Association.  The information also indicates that 
hypertension classification is based on the average of two or 
more readings taken at each or two or more visits after the 
initial screening.  Finally, the Veteran submitted 
information from Medbroadcast.com.  The information indicates 
that a person who has systolic pressure equal to or above 140 
or a diastolic pressure equal to or above 90 on a number of 
consecutive readings is said to have high blood pressure.    

For VA purposes, hypertension or systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 or greater, and 
isolated systolic hypertension means the systolic blood 
pressure is predominantly 160 or greater with a diastolic 
blood pressure less than 90.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).   

In this case, the evidence does not support a finding of 
hypertension related to service.  As noted, neither the 
Veteran's STRs nor the private treatment records associated 
with the claims file documents a diagnosis of or treatment 
for hypertension.  The VA examiner concluded that there was 
no evidence for a diagnosis of hypertension either in the 
military or in the medical records submitted.  

The Board recognizes that Dr. Carlisle indicated that 
although hypertension was not specifically within the 
Veteran's medical profile, he had treated the Veteran for 
hypertension through a regimen of diet and exercise for the 
last several years.  Even assuming a current diagnosis, 
however, this evidence does not indicate that the Veteran was 
diagnosed with hypertension while he was in service nor does 
the evidence include a nexus opinion linking any current 
hypertension to the Veteran's period of military service.  As 
noted, the VA examiner reviewed the service treatment records 
and found that they did not satisfy the criteria for a 
diagnosis of hypertension.  Additionally the Veteran was not 
diagnosed with hypertension within one year of his separation 
from service. 

In the absence of any contrary medical evidence establishing 
the onset of hypertension in service, or otherwise providing 
a link between the Veteran's hypertension and his military 
service, service connection is not warranted.  Additionally, 
service connection is not warranted on a presumptive basis as 
the veteran was not diagnosed with hypertension within one 
year of his discharge from service.  38 C.F.R. § 3.307, 
3.309.

With respect to the Veteran's lay assertions, the Board 
recognizes that he can attest to factual matters of which he 
had first-hand knowledge.  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this instance, the Board does not believe that 
hypertension is the type of disability that lends itself to 
lay observation, and the Veteran is not otherwise shown to be 
competent to offer an opinion linking his hypertension to his 
military service.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 
2007) (explaining in footnote 4 that a Veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

Furthermore, as noted above, the treatise evidence which has 
been submitted by the Veteran is general in nature and does 
not specifically relate to the facts and circumstances 
surrounding his particular case so as to establish that his 
hypertension is related to service.

In short, there is no competent evidence of hypertension 
during service and, in fact, the preponderance of the medical 
evidence weighs against otherwise linking this disability to 
military service.  The evidence also does not establish that 
the disorder became manifest to a compensable degree within 
one year of separation from active duty.  Consequently, the 
preponderance of the evidence is against the claim.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2008).

B.  Dental Disorder

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of 38 C.F.R., Chapter 17.  See 
38 C.F.R. § 3.381 (2008).  As will be discussed below, in 
some cases, dental disabilities are compensable for rating 
purposes under 38 C.F.R. § 4.150 (Schedule of ratings - 
dental and oral conditions), Diagnostic Codes 9900-9916 
(2008).

The Veteran contends that he was diagnosed with impacted 
teeth in service and underwent surgical removal of the teeth 
in service.  He indicated that he continues to receive 
treatment for his teeth.  

The Board notes, however, that he has never contended nor 
does the record otherwise suggest that he suffered a 
traumatic dental injury during service, or that his dental 
problems were caused by loss of substance of body of maxilla 
or mandible, either trauma-induced or otherwise.

In the VA benefits system, dental disabilities are treated 
differently from most medical disabilities.  Generally, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
considered disabling conditions, and will be considered 
service-connected solely for purposes of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of Chapter 17, Title 38, 
United States Code.  See also 38 C.F.R. § 3.381.  

In other words, replaceable missing teeth are not considered 
disabilities for purposes of compensation.

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150 (2008), Diagnostic Codes 9900 through 9916.  
Specifically, under Diagnostic Code 9913 ("loss of teeth, due 
to loss of substance of body of maxilla or mandible without 
loss of continuity"), missing teeth may be compensable for 
disability rating purposes.  Significantly, however, the Note 
immediately following Diagnostic Code criteria states that 
"these ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  See 38 C.F.R. § 
4.150, Diagnostic Code 9913 (2008).

The Veteran's service dental records indicate that teeth 
numbers 17 and 32 were impacted and that the Veteran 
underwent removal of the teeth in November 1983.  The nature 
of this treatment appears to be entirely consistent with the 
Veteran's lay descriptions.  

Additionally, treatment records from R.T. Chopp, DDS, 
indicate that the Veteran was treated for periodontitis in 
December 1991, January 1997, December 1998, October 2003, and 
July 2005.  As noted, periodontal disease and treatable 
carious teeth are not considered disabilities for the 
purposes of compensation.

Furthermore, there is no service dental record that indicates 
the Veteran received treatment for an injury to his mouth 
during service, nor is there any other medical record that 
indicates the Veteran suffered a mouth injury resulting in 
injury to his teeth during service, to include the Veteran's 
own statements.  The Board finds that service trauma to the 
mouth has clearly not been demonstrated by the evidence of 
record.  

Furthermore, as the disposition of this claim is based on the 
law, and there is no dispute as to the underlying facts of 
the case, the Board finds that the claim must be denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

C.  Radiation Exposure

The Veteran contends that he was exposed to ionizing 
radiation during service as a result of working as an 
Electronic Warfare Systems Specialist.  He alleges that his 
service-connected lipomas of the abdomen are due to such 
exposure.  He has not indicated that he is seeking service-
connection for any other radiogenic diseases.  

The Board notes at the outset that service connection for 
lipomas has been established on a direct basis.  While the 
Veteran has argued that his lipomas should also be separately 
service-connected as due to ionizing radiation, the Board 
notes that the distinction of whether service connection has 
been established on a direct basis or due to radiation 
exposure merely goes to the underlying theory of entitlement, 
and ultimately, it is the disability for which service 
connection is established.  As service connection has already 
been established for lipomas, as directly related to service, 
the claim for lipomas as secondary to radiation exposure is 
moot. 

The veteran has not claimed any other specific disability 
related to his claimed exposure to radiation, and neither the 
veteran's STRs or post-service treatment records include any 
reference to complaints, findings or treatment for any 
disabilities found to be resulting from radiation exposure, 
or that are recognized under applicable regulations as due to 
radiation exposure.  

Associated with the claims file are several certificates of 
military training.  The certificates indicate that the 
veteran was trained as an Electronic Warfare Specialist.  The 
veteran also submitted a radiation risk activity information 
sheet and said that he was exposed to radiation during the 
execution of his duties as an Electronic Warfare Specialist.  

In addition to the regulations set forth above pertaining to 
service connection, service connection for a disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.   See Hilkert v. West, 12 Vet. App. 145, 
148 (1999).  First, if a veteran is exposed to radiation 
during active service and later develops one of the diseases 
listed in 38 C.F.R. § 3.309(d), a rebuttable presumption of 
service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  The diseases listed in 38 C.F.R. 
3.309(d) are ones in which the VA Secretary has determined 
that a positive association with radiation exposure exists.  
Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b) or established by competent scientific or medical 
evidence to be a radiogenic disease), if the VA Under 
Secretary of Benefits determines that a relationship, in 
fact, exists between the disease and the Veteran's radiation 
exposure in service.  Third, service connection may be 
established by competent evidence establishing the existence 
of a medical nexus between the claimed condition and exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity." 38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).

"Radiation-risk activity" is defined by regulation to mean 
(1) onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (2) the occupation of 
Hiroshima or Nagasaki, Japan by U.S. forces during the period 
beginning on August 6, 1945 and ending on July 1, 1946; (3) 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the U.S. occupation forces in 
Hiroshima or Nagasaki during the period from August 6, 1945 
through July 1, 1946; (4) service at a gaseous diffusion 
plant located in Paducah, Kentucky, Portsmouth, Ohio, or Oak 
Ridge, Tennessee; or (5) service before January 1, 1974 on 
Amchitka Island, Alaska. 38 C.F.R. § 3.309(d)(3)(i), (ii).

In this matter, the evidence of record does not indicate that 
the Veteran has a "radiogenic disease", as set forth in 38 
C.F.R. § 3.309(d).  The Board acknowledges that the Veteran's 
military occupation specialty was an Electronic Warfare 
Systems Specialist.  However, the Veteran's service medical 
records and service personnel records do not show that the 
Veteran was exposed to ionizing radiation during service.  

Most significantly, even if exposure was presumed, the 
Veteran has not indicated that he is seeking service 
connection for any particular disability (aside from lipomas 
for which service connection has been granted).  Service 
connection cannot be established merely for exposure; it must 
be shown that he has a specific disability or disabilities 
resulting from such exposure.  Consequently, the Veteran's 
claim for radiation exposure must be denied.  

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.   Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

A.  Allergic Rhinitis

The Veteran claims that he has nasal polyps and that his 
service-connected disability warrants a 30 percent disability 
rating.  The Veteran claims that the VA examination performed 
in August 2005 did not include a fiber optic endoscopy which 
would have shown nasal polyps and any other conditions which 
may block the nasal cavity.

The Veteran's STRs indicate that he was treated for 
rhinitis/rhinorrhea on several occasions.  

Associated with the claims file are private treatment reports 
from Otolaryngology and Head and Neck Surgery dated from 
January 1988 to October 1990.  In January 1988 a computed 
tomography (CT) scan of the Veteran's sinuses revealed 
inflammatory changes of the left sphenoid sinus.  The records 
indicate that the Veteran underwent surgery for a bilateral 
anterior ethmoidectomy in February 1988.  The records reveal 
that the Veteran sought treatment for rhinosinusitis and 
allergy problems during the time period referenced.  

Private treatment records from Dr. Carlisle dated from June 
1993 to December 2005 indicate that the Veteran was treated 
for rhinorrhea, allergic rhinitis, sinusitis, and allergy 
problems during the time period referenced.  In October 2004 
the Veteran was noted to have marked inflammation and 
swelling of his nasal turbinates.  Included in the records is 
a CT scan of the Veteran's paranasal sinuses obtained in 
April 2005.  The results of the CT scan indicated that there 
was minimal mucosal thickening along the right side of the 
sphenoid sinus and minimal mucosal thickening seen in a 
patchy configuration involving the right ethmoid air cells.  
There was mucosal thickening near the left osteomeatal unit 
but the ostium was patent.  The right osteomeatal unit was 
widely patent.  The left nasal turbinates were larger than 
the right side and the maxillary and frontal sinuses were 
normal.  The examiner's impression was sinusitis involving 
the sphenoid and ethmoid sinuses.  In September 2005 the 
Veteran was seen for allergic rhinitis among other things.  
Dr. Carlisle indicated that the Veteran's nose was congested 
but there were no obvious polyps seen.  

Dr. Carlisle submitted a letter dated in July 2005.  He said 
he treated the Veteran extensively for chronic sinusitis and 
allergic rhinitis.  He said recent examinations revealed a 
sinus infection complicated by nasal polyps and cluster 
headaches.  He also submitted a letter dated in December 2005 
in which he indicated that the Veteran had surgery in 1987 
for nasal polyposis.  

The Veteran was afforded a VA examination in August 2005.  
The Veteran reported that he had sinus surgery in 1989.  He 
said polyps were present at that time.  He said he had nasal 
congestion on a regular basis.  He said a CT scan of his 
sinuses taken in the spring of 2005 revealed polyps in his 
sinuses.  The examiner performed a nasal endoscopy which 
revealed no intranasal polyps and mild septal deviation.  The 
ostomy complexes were clear bilaterally and the uncinate 
processes were intact.  There was some inflammation of the 
inferior turbinates bilaterally which was reported to 
decongest nicely with topical spray.  

The Veteran's allergic rhinitis is rated as noncompensably 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 6822.  
Under this Diagnostic Code, a 10 percent rating is assigned 
where there is greater than 50-percent obstruction of nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent rating contemplates allergic rhinitis with 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2008). 

The Board finds that the evidence does not show that a 
compensable rating is warranted for the Veteran's allergic 
rhinitis.  The Veteran has argued that Dr. Carlisle diagnosed 
nasal polyps in the spring of 2005 and Dr. Carlisle himself 
indicated that he had treated the Veteran for nasal polyps.  
However, the Board concludes that the greater weight of the 
evidence is against finding that his disability has 
manifested by nasal polyps at any time during the pendency of 
this appeal, nor does the evidence establish that the 
Veteran's nasal passages were 50 percent obstructed 
bilaterally or completely obstructed on one side.  While the 
Veteran argued that a fiber optic nasal endoscopy was not 
performed at his VA examination, the examination report 
clearly denotes that a nasal endoscopy was performed and that 
nasal polyps were not observed.  Additionally, the results of 
the April 2005 CT scan did not reveal any evidence of nasal 
polyps and treatment reports from Dr. Carlisle indicated that 
there were no obvious nasal polyps observed at the time of an 
examination in September 2005.  The Board acknowledges that 
the Veteran was reported to have nasal congestion and some 
mucosal thickening was observed at the time of the April 2005 
CT scan.  However, the left and right ostiums were patent at 
the time of the CT scan and the VA examiner indicated that 
the ostomy complexes were clear bilaterally based on the 
results of the nasal endoscopy.  

The Board has considered the holding in McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007), that the requirement that a 
current disability be present is satisfied "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim . 
. . even though the disability resolves prior to the 
Secretary's adjudication of the claim."  However, despite the 
references to recent nasal polyps in Dr. Carlisle's July 2005 
letter, the Board finds that the greater weight of the 
evidence is against finding that polyps manifested at any 
time during the pendency of this claim.  In essence, the 
Board finds the more probative and persuasive evidence to be 
the actual clinical findings reported contemporaneous to 
physical examination as well the results of diagnostic 
studies performed during the pendency of this claim.  As 
noted, those findings revealed no evidence of nasal polyps.

Therefore, the Board finds that the disability is not shown 
to be manifested by greater than 50 percent obstruction of 
nasal passages on both sides or complete nasal obstruction on 
one side or nasal polyps; thus, a compensable rating is not 
warranted.  

B.  Surgical Scar of the Abdomen

The Veteran contends that his surgical scar warrants a 10 
percent evaluation because the scar is tender and painful.  

The Veteran's STRs indicate that he underwent surgical 
removal of a lipoma from the right side of his abdomen in 
June 1985.  

Dr. Carlisle submitted a letter dated in July 2005 at which 
time he indicated that he had treated the Veteran for lipomas 
since 1996 and that the Veteran underwent a lipoma removal in 
service.  He said scarring was evident on the Veteran's 
abdomen area.  

The Veteran was afforded a VA examination in August 2005.  
Examination of the abdomen revealed a scar from the removal 
of the lipoma in service.  The scar was noted to be in the 
mid to upper right quadrant of the Veteran's abdomen.  The 
examiner said the scar was manifested by a very, very fine, 
nonadherent, slightly hypopigmented scar.  There was no 
irritation or redness.  The examiner indicated that the scar 
was 2.5-centimeters (cm) long.  She said the scar was not 
tender or red.  

Effective October 23, 2008, VA amended the Schedule for 
Rating Disabilities by revising that portion of the Schedule 
that addresses the Skin.  Specifically, these amendments 
concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  
However, these amendments apply to applications for benefits 
received by VA on or after October 23, 2008.  As the 
Veteran's claim was already pending as of that date, these 
new regulations do not apply.

The Veteran's surgical scar of the abdomen is rated as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  Diagnostic Code 7805 requires that the scar be 
rated as limitation of function of the affected part.  In 
this case, there is no evidence of record that the Veteran 
has limitation of function associated with his scar.  The 
evidence of record does not establish that the Veteran's scar 
limited his motion or function.  

The Board will also consider whether a compensable rating is 
warranted under any other pertinent Diagnostic Codes.  Under 
the regulations in effect prior to October 23, 2008, a 10 
percent rating is for consideration for scars other than of 
the head, face, or neck that are deep or that cause limited 
motion and that involve an area of 6 sq. in. or 39 sq. cm. 
under Diagnostic Code 7801.  A deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2008).  The criteria in effect prior to October 23, 2008, 
for Diagnostic Code 7802 provide for a 10 percent rating 
where there is evidence that a scar anywhere other than the 
head, face, or neck, is superficial and does not cause 
limited motion, but takes up an area of 144 sq. in. (929 sq. 
cm.) or greater.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2008).  As previously indicated, the VA examiner indicated 
that the scar was nontender and nonadherent.  Additionally, 
the scar does not take up an area that would allow for the 
assignment of a compensable rating under Diagnostic Codes 
7801 or 7802. 

Additionally, the Board has considered the regulations in 
effect prior to October 23, 2008, pertaining to Diagnostic 
Code 7803, which provides for a 10 percent rating where there 
is evidence of a superficial and unstable scar.  38 C.F.R. § 
4.118 (2008).  An unstable scar is one where, for any reason 
there is frequent loss of covering of the skin over the scar.  
Note 1.  A superficial scar is one not associated with 
underlying soft tissue damage.  Note 2.  The evidence of 
record does not indicate that there was any skin ulceration 
or breakdown over the scar to allow for the assignment of a 
compensable rating under Diagnostic Code 7803.  

Finally, the regulations in effect prior to October 23, 2008, 
pertaining to Diagnostic Code 7804 provide for a 10 percent 
rating where there is evidence of a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118 (2008).  As 
previously noted, the August 2005 VA examiner indicated that 
the scar was manifested by a very, very fine, nonadherent, 
nontender scar with no evidence of irritation or redness.  
While the Veteran has argued that the scar is tender and 
painful, the objective medical evidence does not establish 
that the scar was painful on examination to allow for a 
compensable rating under Diagnostic Code 7804.

In sum, a compensable rating for the Veteran's service-
connected surgical scar of the abdomen is not warranted under 
the criteria in effect during the pendency of this appeal.  



C.  Lipomas of the Abdomen

The Veteran contends that he has a lipoma of the abdomen 
which is painful and warrants a 10 percent rating. 

At the outset, the Board notes that, as reported above, the 
Veteran contends that his lipomas should be service-connected 
as due to radiation exposure.  However, service connection 
has been established on a direct basis and the Veteran's 
argument is therefore moot.  

The Veteran's STRs indicate that the Veteran underwent 
surgical removal of a lipoma on the right side of his abdomen 
in June 1985.

Dr. Carlisle submitted a letter in July 2005.  He indicated 
that he had treated the Veteran for lipomatous skin lesions 
since 1996.  He said the lipoma currently presented on the 
anterior abdominal wall.  

The Veteran was afforded a VA examination in August 2005.  
The Veteran reported that he had a lipoma removed while he 
was in service.  He indicated that he continued to obtain 
treatment for lipomas since service.  The examiner indicated 
that the Veteran had two lipomas.  One was located on the 
left side of his abdomen and measured 2.5 cm by 1 cm and the 
other one was on the left edge of his pelvis and was 1.75 cm 
and round.  The examiner indicated that one of the lipomas 
was becoming irritated and that the Veteran was considering 
having it removed.  He said he was informed that he should 
leave the lipomas unless they changed significantly or became 
irritated.  

The Veteran's lipomas of the abdomen are rated as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7819.  Diagnostic Code 7819 requires that the lipomas be 
rated as disfigurement of the head, face or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801-7805) or impairment 
of function.  

In this case Diagnostic Code 7800 is inapplicable as the 
lipomas are not of the head, face or neck.  As for other 
potentially applicable codes, there was no limit in the range 
of motion or function caused by the lipomas noted by either 
the VA examiner or Dr. Carlisle (Diagnostic Code 7805).  The 
lipomas are not deep or of a size (144 square inches) that 
would warrant a compensable rating.  Diagnostic Codes 7801, 
7802.  Furthermore, there is no evidence that the lipomas 
were superficial and unstable in order to satisfy the 
criteria for a compensable evaluation under Diagnostic Code 
7803.  

Significantly, however, the August 2005 VA examiner indicated 
one of the Veteran's lipomas was becoming irritated which 
satisfies the criteria for a 10 percent rating under 
Diagnostic Code 7804.  That code requires a scar to be 
superficial and painful on examination.  As noted, clinical 
findings from the August 2005 VA examination are consistent 
with a lipoma which was painful on examination as the 
examiner indicated that one of the lipomas was becoming 
irritated.  Consequently, the Board finds that a 10 percent 
rating is warranted under Diagnostic Code 7804 for the entire 
period under consideration.  See Fenderson, supra.  To this 
extent, the benefit sought on appeal is granted.  

D.  Extraschedular Consideration 

Additionally, the Board finds that there is no showing that 
the Veteran's service-connected allergic rhinitis, surgical 
scar of the abdomen or lipomas of the abdomen have reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of higher evaluations on an extra-
schedular basis.  In this regard, the Board notes that these 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  For this reason, and because 
the symptoms and manifestations of his service-connected 
allergic rhinitis, surgical scar of the abdomen and lipomas 
of the abdomen appear to be precisely those contemplated by 
the applicable rating criteria, the Board finds that referral 
for extraschedular consideration is not shown to be 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a dental disorder for 
compensation purposes is denied

Entitlement to service connection for radiation exposure is 
denied.

Entitlement to an initial compensable rating for allergic 
rhinitis currently rated as noncompensably disabling is 
denied.

Entitlement to an initial compensable rating for a surgical 
scar of the abdomen currently rated as noncompensably 
disabling is denied.

Entitlement to an initial 10 percent rating for lipomas of 
the abdomen is granted, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


